DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 03/29/2021 and 04/26/2021 have been received, entered into the record, and considered.  See attached form PTO-1449.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including
providing, at a computer including a processor, a graphical user interface for creation of a data flow associated with a software application, including a specification of one or more sources of data and a data target, wherein each source of data comprises one or more datasets having attributes, semantics, and relationships with other datasets, and wherein an event coordinator receives notifications of data received from the one or more sources of data, and state transactions associated with the data; receiving, from a knowledge source, metadata associated with processing the data flow associated with the one or more sources of data and the data target; as the data is received from the one or more sources of data, identifying temporal slices of at least 

Prior art of record fails to teach a combination of elements including
provide a graphical user interface for creation of a data flow associated with a software application, including a specification of one or more sources of data and a data target, wherein each source of data comprises one or more datasets having attributes, semantics, and relationships with other datasets, and wherein an event coordinator receives notifications of data received from the one or more sources of data, and state transactions associated with the data; a knowledge source that provides metadata associated with processing the data flow associated with the one or more sources of data and the data target; as the data is received from the one or more sources of data, identify temporal slices of at least one of a sampled data or accessed data; access the knowledge source to obtain metadata about the at least one of sampled data or accessed data represented by the temporal slices; and manage the at least one of sampled data or accessed data represented by the temporal slices, including updating a lineage tracking information associated with the temporal slices as recited in independent claim 8.

Prior art of record fails to teach a combination of elements including


These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Claims 1, 8, and 15, do not recite an abstract idea as these claims do not fall within any of the groupings of abstract ideas enumerated in the 2019 Patent Eligibility Guidance.   


						*****
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LESLIE WONG/Primary Examiner, Art Unit 2164